374 Mich. 425 (1965)
132 N.W.2d 103
BURK
v.
SCHOOL DISTRICT OF THE CITY OF COLDWATER.
Calendar No. 19, Docket No. 50,622.
Supreme Court of Michigan.
Submitted June 3, 1964.
Information dismissed January 5, 1965.
Wilcox & Robison (Joseph V. Wilcox, of counsel), for plaintiffs.
Fred M. Thrun and Richard F. Biringer (Robert M. Thrun and Lester N. Turner, of counsel), for defendants.
DETHMERS, J.
This is an original action in this Court in the nature of quo warranto to test the validity of an election at which a majority of the electors voted for the annexation of one school district by another.
On April 1, 1963, the board of education of defendant Coldwater school district adopted a resolution to annex defendant Lakeland school district. The resolution provided that the annexation should become effective only if voters in both districts approved a certain tax millage limitation increase and if a majority of the voters in each voted for its assumption of its pro rata share of the bonded indebtedness of the other. These conditions were as permitted by sections 435 and 437 of the school code of 1955, as amended. CLS 1961, §§ 340.435, *427 340.437 (Stat Ann 1963 Cum Supp §§ 15.3435, 15.3437).
On May 27, 1963, in accord with said resolution, there was submitted to the electors of the defendant Coldwater school district 2 questions: (1) Should the tax millage limitation in the district be increased for school purposes? (2) Should the annexing district assume its pro rata share of the bonded indebtedness of the Lakeland district? Both propositions carried by a majority vote.
On that same date there was submitted to the electors of the Lakeland district (1) the annexation question, (2) a question as to increase of tax limitation therein for school purposes, and (3) assumption of its pro rata share of the bonded indebtedness of the Coldwater district. The first 2 propositions carried by majority vote. The third one failed to receive a majority vote.
Section 511 of the 1955 school code, as amended (CLS 1961, § 340.511, as amended by PA 1963, No 208 [Stat Ann 1963 Cum Supp § 15.3511]), provided in part:
"The same question or measure involving consolidation of school districts, annexation of entire districts, annexation or transfer of a portion of 1 school district to another, or bonding of school districts, shall not be submitted to the voters of any school district more often than once in 6 months, unless the board is presented with a petition requesting the board to call another election and signed by qualified school electors of the district to the number of not less than 50% of the registered general electors residing in the district as of the date the petition is presented to the board."
On June 17, 1963, the Coldwater board of education adopted another resolution to annex the Lakeland district, without conditioning its becoming effective upon Lakeland district voters' approval of *428 assumption of bonded indebtedness of the Coldwater district. This resolution was adopted by the board without previous presentation to it of a petition signed by 50% or more of the electors, requesting the calling of another election as in the above statutory language provided. In accord with that resolution the Lakeland board called an election for August 5, 1963, less than 6 months after the May 27th election, and submitted to the electors of the Lakeland district the first 2 questions submitted to them at the previous election, namely, (1) the question of annexation and (2) the question of raising the tax limitation. Both propositions carried by a majority vote. An assumption of indebtedness question was not submitted to them. The Lakeland board declared that the annexation had passed.
Plaintiffs, taxpayers and electors of the Lakeland school district, challenge the August 5th election because it was held less than 6 months after the May 27th election and no petition signed by 50% of the electors had been presented to the board requesting such second election, in consequence of which it was, so they urge, violative of the above statutory inhibition.
The pertinent language of the statute here involved is "the same question or measure involving * * * annexation of entire districts * * *". Was "the same question" presented to the electors at both elections? To plaintiffs this is a simple question, capable of an easy answer. The language of the 2 questions submitted to the Lakeland electors at the last election was the same as the language of the first 2 questions submitted to them at the previous election when they received a majority favorable vote. To plaintiffs that settles the matter of "sameness" inhibited by the statute.
Defendants, on the other hand, stress that at the first election the question of annexation submitted *429 to the electors was, by the Coldwater board resolution, conditioned upon assumption by Lakeland district, by majority vote of its electors, of the bonded indebtedness of Coldwater school district. In the last election the question submitted was annexation without assumption of such bonded indebtedness.
Plaintiffs' chief case reliance is on Groh v. City of Battle Creek, 368 Mich. 653, which they say is directly in point. Involved in that case was the statutory prohibition against 2 successive elections involving annexation of "the same territory, or part thereof". At the first election the proposal was to annex to a city 2 parcels of the territory of another city and it was defeated. A second proposal followed to annex said 2 parcels plus all the additional territory of the city to be annexed. We held that to be violative of the statutory restriction because the second proposal did cover "the same territory, or part thereof" as that covered by the previous one which had been voted down at the former election. The case is not in point here.
We agree with defendants that annexation of Lakeland to Coldwater with assumption by Lakeland of its pro rata share of Coldwater's bonded indebtedness was not the same question as annexation without such assumption of indebtedness. The restrictive language of the statute, therefore, did not come into play. The second election was not null and void as contended by plaintiffs. Plaintiffs' information in the nature of quo warranto is dismissed accordingly.
No costs, a public question being involved.
KAVANAGH, C.J., and KELLY, BLACK, SOURIS, SMITH, O'HARA, and ADAMS, JJ., concurred.